IN THE SUPREME COURT OF PENNSYLVANIA



IN RE: RELOCATION OF                      :    NO. 412
MAGISTERIAL DISTRICT 38-1-12 AND          :
CONSOLIDATION OF FACILITIES FOR           :    MAGISTERIAL RULES DOCKET
MAGISTERIAL DISTRICTS 38-1-11 and         :
38-1-12 WITHIN THE THIRTY-EIGHTH          :
JUDICIAL DISTRICT OF THE                  :
COMMONWEALTH OF                           :
PENNSYLVANIA                              :


                                       ORDER



PER CURIAM

      AND NOW, this 9th day of February 2017, upon consideration of the Petition to

Relocate Magisterial District Court 38-1-12 and Consolidate Magisterial Districts 38-1-

11 and 38-1-12 of the Thirty-eighth Judicial District (Montgomery County) of the

Commonwealth of Pennsylvania into one facility located at 1 Security Plaza, Pottstown,

PA it is hereby ORDERED that the Petition is GRANTED, effective November 1, 2016.